Exhibit 10.20
LORAL SPACE & COMMUNICATIONS INC.
2005 STOCK INCENTIVE PLAN
(Amended and Restated as of November 7, 2008)
     1. Purpose.
     The purpose of the Plan is to assist the Company in attracting, retaining,
motivating and rewarding Eligible Persons, and to promote the creation of
long-term value for stockholders by closely aligning the interests of
Participants with those of stockholders. The Plan authorizes the award of
stock-based incentives to Participants to encourage such persons to expend their
maximum efforts in the creation of stockholder value. The Plan is also intended
to qualify certain compensation awarded under the Plan for tax deductibility
under Section 162(m) of the Code to the extent deemed appropriate by the
Committee which administers the Plan.
     2. Definitions.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
          (a) “Affiliate” means, any other entity that, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with the Company.
          (b) “Award” means any award of an Option, SAR, Restricted Stock,
Restricted Stock Unit, Stock granted as a bonus or in lieu of another award, or
Other Stock-Based Award.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Cause” with respect to any Participant (A) shall have the meaning
set forth in the current effective employment or consulting agreement between
the Company or an Affiliate, as applicable, and the Participant or (B) in the
event that there is no such employment or consulting agreement or if there is no
such definition in any such employment or consulting agreement, shall mean,
(i) the Participant shall have been after the Effective Date convicted of, or
shall have pleaded guilty or nolo contendere to, any felony or any other crime
that would have constituted a felony under the laws of the State of New York;
(ii) the Participant shall have been indicted for any felony or any other crime
that would have constituted a felony under the laws of the State of New York in
connection with or arising from the Participant’s employment with the Company;
(iii) the Participant shall have breached any material provision of any
noncompetition, nonsolicitation or confidentiality agreement with the Company or
any Affiliate; (iv) the Participant shall have committed any fraud,
embezzlement, misappropriation of funds, or breach of fiduciary duty against the
Company or any Affiliate, in each case of a material nature; (v) the Participant
shall have engaged in any willful misconduct resulting in or reasonably likely
to result in a material loss to the Company or substantial damage to its
reputation; or (vi) the Participant willfully breaches in any material respect
any material provision of the Company’s Code of Conduct and, to the extent any
such breach is curable, the Participant has failed to cure

 



--------------------------------------------------------------------------------



 



such breach within ten (10) days after written notice of the alleged breach is
provided to the Participant.
          (e) “Change in Control” shall be deemed to have occurred if: (i) any
person (as defined in Section 3(a)(9) of the Exchange Act, and as used in
Sections 13(d) and 14(d) thereof, including any “group” as defined in
Section 13(d)(3) thereof (a “Person”), but excluding the Company, any Affiliate,
any employee benefit plan sponsored or maintained by the Company or any
Affiliate (including any trustee of such plan acting as trustee), and any Person
who owns 20% or more of the total number of votes that may be cast for the
election of directors of the Company (the “Voting Shares”) as of the Effective
Date, becomes the beneficial owner of 35% of the “Voting Shares”; (ii) the
Company undergoes any merger, consolidation, reorganization, recapitalization or
other similar business transaction, sale of all or substantially all of the
Company’s assets or combination of the foregoing transactions (a “Transaction”),
other than a Transaction involving only the Company and one or more Affiliates,
and immediately following such Transaction the shareholders of the Company
immediately prior to the Transaction do not continue to own at least a majority
of the voting power in the resulting entity; (iii) the persons who are the
original members of the Board pursuant to the Plan of Reorganization (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of members of the Board or the board of directors
of any successor to the Company, provided that any director who was not a
director as of the Effective Date shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least a majority of the directors who then qualified as
Incumbent Directors, either actually or by prior operation of this definition;
or (iv) the shareholders of the Company approve a plan of liquidation or
dissolution of the Company, or any such plan is actually implemented.
          (f) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
          (g) “Committee” means a committee of two or more directors designated
by the Board to administer the Plan; provided, however, that directors appointed
as members of the Committee shall not be employees of the Company or any
subsidiary. In appointing members of the Committee, the Board will consider
whether a member is or will be a Qualified Member, but such members are not
required to be Qualified Members at the time of appointment or during their term
of service on the Committee, and no action of the Committee shall be void or
invalid due to the participation of a member who is not a Qualified Member. If
no Committee has been appointed, or if the Committee has been disbanded, or if
the Board makes a determination to assume any or all powers of the Committee,
any reference herein shall be deemed to be a reference to the Board; provided,
however that if the Board acts as the Committee, each member of the Board who is
not a an independent member of the Board under the NASDAQ independence
requirements shall recuse himself or herself from any such Board action, unless
such action is for the purpose of granting awards hereunder to members of the
Board who are independent members of the Board not employed by the Company and
the Board determines to act as the full Board.
          (h) “Company” means Loral Space & Communications Inc., a Delaware
corporation.

2



--------------------------------------------------------------------------------



 



          (i) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
          (j) “Dividend Equivalents” shall have the meaning set forth in
Section 9 hereof.
          (k) “Effective Date” shall have the meaning set forth in Section 21
hereof.
          (l) “Eligible Person” means each employee of the Company or of any
Affiliate, including each such person who may also be a director of the Company,
each non-employee director of the Company or an Affiliate, each other person who
provides substantial services to the Company and/or its Affiliates and who is
designated as eligible by the Committee, and any person who has been offered
employment by the Company or an Affiliate, provided that such prospective
employee may not receive any payment or exercise any right relating to an Award
until such person has commenced employment with the Company or an Affiliate. An
employee on an approved leave of absence may be considered as still in the
employ of the Company or an Affiliate for purposes of eligibility for
participation in the Plan.
          (m) “Employer” means either the Company or an Affiliate that the
Participant (determined without regard to any transfer of an Award) is employed
by or provides services to, as applicable.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.
          (o) “Expiration Date” means the date upon which the term of an Option,
as determined under 6(b) hereof, or SAR, as determined under Section 7(a)(ii)
hereof expires.
          (p) “Fair Market Value” means on any date (A) if the Stock is listed
on a national securities exchange, the closing sale price reported as having
occurred on the primary exchange with which the Stock is listed and traded on
such date, or, if there is no such sale on that date, then on the last preceding
date on which such a sale was reported, (B) if the Stock is not listed on any
national securities exchange but is traded in the over-the-counter market
bulletin board or pink sheets on a last sale basis, the closing sale price
reported on such date, or, if there is no such sale on that date then on the
last preceding date on which such a sale was reported; provided, however, that
for purposes of the Initial Option Grant, the Fair Market Value shall be the
weighted average of the aggregate sale prices of the Stock reported for the ten
trading days immediately preceding the grant date; and further provided,
however, that if such definition of Fair Market Value for Options granted in
connection with the Plan of Reorganization does not comply with the definition
of fair market value for purposes of Section 409A of the Code or if such
definition would give rise to variable accounting treatment of such Options,
then Fair Market Value for such Options shall have the meaning attributable
thereto in clauses (A) or (B) above, as applicable, or such other meaning which
complies with Section 409A and does not give rise to variable accounting
treatment. If the Stock is not listed on an exchange or traded in the
over-the-counter market, or representative quotes are not otherwise available,
the Fair Market Value shall mean the amount determined by the Board in good
faith to be the fair market value per share of Stock, on a fully diluted basis.

3



--------------------------------------------------------------------------------



 



          (q) “Good Reason” with respect to any Participant (A) shall have the
meaning set forth in the current effective employment or consulting agreement
between the Company or an Affiliate, as applicable, and the Participant or
(B) in the event that there is no such employment or consulting agreement or if
there is no such definition in any such employment or consulting agreement,
shall mean, (i) the assignment to the Participant of any duties inconsistent in
any substantial respect with the Participant’s position, authority or
responsibilities to or with the Company or an Affiliate, as applicable, or any
duties which are illegal or unethical or any diminution of any of the
Participant’s significant duties; (ii) any reduction in base salary, or to the
extent guaranteed by a contract with the Company or an Affiliate, as applicable,
the Participant’s target annual bonus or any of the benefits provided for in any
such contract to the extent such reduction is not permitted under the terms of
any such contract; (iii) the relocation by the Company of the Participant’s
primary place of employment with the Company to a location not within a thirty
(30) mile radius of such place of employment as of the Effective Date; provided,
however, that such relocation shall not be considered Good Reason if such
location is closer to the Participant’s home than the Participant’s primary
place of employment as of the Effective Date; (iv) any material breach of any
employment or consulting agreement with the Participant by the Company, or an
Affiliate, as appropriate; or (v) the failure of the Company to obtain the
assumption in writing of its obligation to perform any employment or consulting
agreement with the Participant by any successor to all or substantially all of
the assets of the Company.
          (r) “Initial Option Grant” shall mean the automatic award of options
under the Plan as set forth in Section 6(h).
          (s) “Mature Shares” means (A) shares of Stock for which the
Participant has good title, free and clear of all liens and encumbrances, and
which the Participant either (i) has held for at least six months or (ii) has
purchased on the open market or (B) such shares as determined by the Committee.
          (t) “New Skynet” shall have the meaning ascribed thereto in the Plan
of Reorganization.
          (u) “New Skynet Sale Event” means a sale of all or substantially all
of the common stock or assets of New Skynet.
          (v) “New SS/L” shall have the meaning ascribed thereto in the Plan of
Reorganization.
          (w) “New SS/L Sale Event” means a sale of all or substantially all of
the common stock or assets of New SS/L.
          (x) “Option” means a conditional right, granted to a Participant under
Section 6 hereof, to purchase Stock at a specified price during specified time
periods.
          (y) “Option Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of an individual Option
grant.

4



--------------------------------------------------------------------------------



 



          (z) “Other Stock-Based Awards” means Awards granted to a Participant
under Section 11 hereof.
          (aa) “Participant” means an Eligible Person who has been granted an
Award under the Plan which remains outstanding, or if applicable, such other
person or entity who holds an outstanding Award.
          (bb) “Plan” means this Loral Space & Communications Inc. 2005 Stock
Incentive Plan.
          (cc) “Plan of Reorganization” means the [Fourth] Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code of Loral Space &
Communications Ltd. et al.
          (dd) “Proprietary Information” with respect to any Participant means
all confidential specifications, know-how, strategic or technical data,
marketing research data, product research and development data, manufacturing
techniques, confidential customer lists, sources of supply and trade secrets,
all of which are confidential to the Company, or any of its Affiliates, and may
be proprietary and are owned or used by the Company, or any of its Affiliates,
including any and all of such enumerated items coming within the scope of the
business of the Company, or any of its Affiliates, as to which the Participant
may have access, whether conceived or developed by others or by the Participant,
alone or with others, during the Participant’s period of service with the
Company, and whether or not conceived or developed during regular working hours.
However, Proprietary Information shall not include any records, data or
information which are in the public domain during the Participant’s service with
the Company or after the Participant’s service with the Company has terminated,
provided the same are not in the public domain as a consequence of disclosure by
the Participant.
          (ee) “Qualified Member” means a member of the Committee who is a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Regulation 1.162-27(c) under Code
Section 162(m).
          (ff) “Restricted Stock” means Stock granted to a Participant under
Section 8 hereof, that is subject to certain restrictions and to a risk of
forfeiture.
          (gg) “Restricted Stock Agreement” means a written agreement between
the Company and a Participant evidencing the terms and conditions of an
individual Restricted Stock grant.
          (hh) “Restricted Stock Unit” means a notional unit representing the
right to receive one share of Stock on the Settlement Date.
          (ii) “Restricted Stock Unit Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
individual Restricted Stock Unit grant.

5



--------------------------------------------------------------------------------



 



          (jj) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.
          (kk) “Section 409A” shall mean Section 409A of the Code and the rules,
regulations, Treasury Notices and other formal guidance promulgated by the IRS
or the U.S. Treasury thereunder.
          (ll) “Securities Act” means the Securities Act of 1933, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.
          (mm) “Senior Management Employee” means an employee of the Company
designated by the Chief Executive Officer of the Company as a Senior Management
Employee.
          (nn) “Settlement Date” shall have the meaning set forth in Section 9
hereof.
          (oo) “Stock” means the Company’s Common Stock, $.01 par value, and
such other securities as may be substituted for Stock pursuant to Section 12
hereof.
          (pp) “Stock Appreciation Right” or “SAR” means a conditional right
granted to a Participant under Section 7 hereof.
     3. Administration.
          (a) Authority of the Committee. Except as otherwise provided below,
the Plan shall be administered by the Committee. The Committee shall have full
and final authority, in each case subject to and consistent with the provisions
of the Plan, to (i) select Eligible Persons to become Participants; (ii) grant
Awards; (iii) determine the type, number, and other terms and conditions of, and
all other matters relating to, Awards; (iv) prescribe Award agreements (which
need not be identical for each Participant) and rules and regulations for the
administration of the Plan; (v) construe and interpret the Plan and Award
agreements and correct defects, supply omissions, or reconcile inconsistencies
therein; and (vi) make all other decisions and determinations as the Committee
may deem necessary or advisable for the administration of the Plan. The
foregoing notwithstanding, the Board shall perform the functions of the
Committee for purposes of granting Awards under the Plan to non-employee
directors. In any case in which the Board is performing a function of the
Committee under the Plan, each reference to the Committee herein shall be deemed
to refer to the Board, except where the context otherwise requires. Any action
of the Committee shall be final, conclusive and binding on all persons,
including, without limitation, the Company, its Affiliates, Eligible Persons,
Participants and beneficiaries of Participants.
          (b) Manner of Exercise of Committee Authority. At any time that a
member of the Committee is not a Qualified Member, (i) any action of the
Committee relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and regulations thereunder may be taken by a subcommittee, designated by
the Committee or the Board, composed solely of two or more Qualified Members;
and (ii) any action relating to an Award granted or to be granted to a
Participant who is then subject to Section 16 of the Exchange Act in respect of
the Company

6



--------------------------------------------------------------------------------



 



may be taken either by such a subcommittee or by the Committee but with each
such member who is not a Qualified Member abstaining or recusing himself or
herself from such action, provided that, upon such abstention or recusal, the
Committee remains composed of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.
          (c) Delegation. The Committee may delegate to officers or employees of
the Company or any Affiliate, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such functions,
including but not limited to administrative functions, as the Committee may
determine appropriate. The Committee may appoint agents to assist it in
administering the Plan. Notwithstanding the foregoing or any other provision of
the Plan to the contrary, any Award granted under the Plan to any person or
entity who is not an employee of the Company or any of its Affiliates shall be
expressly approved by the Committee.
     4. Shares Available Under the Plan.
          (a) Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 12 hereof, the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
2,972,452. Shares of Stock delivered under the Plan shall consist of authorized
and unissued shares or previously issued shares of Stock reacquired by the
Company on the open market or by private purchase.
          (b) Share Counting Rules. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award. To the extent that an Award
expires or is canceled, forfeited, settled in cash or otherwise terminated or
concluded without a delivery to the Participant of the full number of shares to
which the Award related, the undelivered shares will again be available for
Awards. Shares withheld in payment of the exercise price or taxes relating to an
Award and shares equal to the number surrendered in payment of any exercise
price or taxes relating to an Award shall be deemed to constitute shares not
delivered to the Participant and shall be deemed to again be available for
Awards under the Plan; provided, however, that, where shares are withheld or
surrendered more than ten years after the date of the most recent shareholder
approval of the Plan or any other transaction occurs that would result in shares
becoming available under this Section 4(b), such shares shall not become
available if and to the extent that it would constitute a material revision of
the Plan subject to shareholder approval under then applicable rules of the
principle stock exchange or automated quotation system on which the shares are
then listed or designated for trading.
     5. Eligibility; Limitations on Awards.

7



--------------------------------------------------------------------------------



 



          (a) Grants to Eligible Persons. Awards may be granted under the Plan
only to Eligible Persons.
          (b) 162(m) Limitation. Subject to Section 12 relating to adjustments,
no Employee shall be eligible to be granted Options or Stock Appreciation Rights
covering more than 1,000,000 shares of Stock during any calendar year.
     6. Options.
          (a) General. Except as provided in the Initial Option Grant, Options
granted hereunder shall be in such form and shall contain such terms and
conditions as the Committee shall deem appropriate. The provisions of separate
Options shall be set forth in an Option Agreement, which agreements need not be
identical.
          (b) Term. Except as provided in the Initial Option Grant, the term of
each Option shall be set by the Committee at the time of grant; provided,
however, that no Option granted hereunder shall be exercisable after the
expiration of ten (10) years from the date it was granted.
          (c) Exercise Price. Except as provided in the Initial Option Grant,
the exercise price per share of Stock for each Option shall be set by the
Committee at the time of grant but shall not be less than the par value of a
share of Stock.
          (d) Payment for Stock. Payment for shares of Stock acquired pursuant
to Options granted hereunder shall be made in full, upon exercise of the Options
in immediately available funds in United States dollars, by certified or bank
cashier’s check or, in the discretion of the Committee, (i) by surrender to the
Company of Mature Shares held by the Participant; (ii) by delivering to the
Committee a copy of irrevocable instructions to a stockbroker to deliver
promptly to the Company an amount of sale or loan proceeds sufficient to pay the
aggregate Option exercise price; (iii) through a net exercise of the Options
whereby the Participant instructs the Company to withhold that number of shares
of Stock having a Fair Market Value equal to the aggregate exercise price of the
Options being exercised and deliver to the Participant the remainder of the
shares subject to exercise or (iv) by any other means approved by the Committee.
Anything herein to the contrary notwithstanding, the Company shall not directly
or indirectly extend or maintain credit, or arrange for the extension of credit,
in the form of a personal loan to or for any director or executive officer of
the Company through the Plan in violation of Section 402 of the Sarbanes-Oxley
Act of 2002 (“Section 402 of SOX”), and to the extent that any form of payment
would, in the opinion of the Company’s counsel, result in a violation of
Section 402 of SOX, such form of payment shall not be available.
          (e) Vesting. Except as provided in the Initial Option Grant, Options
shall vest and become exercisable in such manner and on such date or dates set
forth in the Option Agreement, as may be determined by the Committee; provided,
however, that notwithstanding any vesting dates contained herein or otherwise
set by the Committee, the Committee may in its sole discretion accelerate the
vesting of any Option, which acceleration shall not affect the terms and
conditions of any such Option other than with respect to vesting. Unless
otherwise specifically determined by the Committee and except for Options that
are specifically subject to

8



--------------------------------------------------------------------------------



 



automatic accelerated vesting upon termination of employment, the vesting of an
Option shall occur only while the Participant is employed or rendering services
to the Company or an Affiliate and all vesting shall cease upon a Participant’s
termination of employment or services for any reason. If an Option is
exercisable in installments, such installments or portions thereof which become
exercisable shall remain exercisable until the Option expires either on the
Expiration Date or earlier following a termination of employment as set forth in
the Option Agreement. Unless otherwise determined by the Committee, Options
shall vest only as to full shares of Stock, rounded down to the nearest full
share, except that the last tranche to vest with respect to any Option Award
shall encompass the full number of shares subject to the Option Award.
          (f) Transferability of Options. An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant.
Notwithstanding the foregoing, Options shall be transferable to the extent
provided in the Option Agreement or as otherwise determined by the Committee.
          (g) Termination of Employment or Service. Except as provided in the
Initial Option Grant or as may otherwise be provided by the Committee in the
Option Agreement other than with respect to the Initial Option Grant:
          (i) If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer terminates for any reason other than
(A) by the Employer for Cause, or (B) by reason of the Participant’s death or
Disability, (1) all vesting with respect to the Options shall cease, (2) any
unvested Options shall expire as of the date of such termination, and (3) any
vested Options shall remain exercisable until the earlier of the Expiration Date
or the date that is three (3) months after the date of such termination.
          (ii) If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer terminates by reason of such
Participant’s death or Disability, (A) all vesting with respect to the Options
shall cease, (B) any unvested Options shall expire as of the date of such
termination, and (C) any vested Options shall expire on the earlier of the
Expiration Date or the date that is twelve (12) months after the date of such
termination due to death or Disability of the Holder. In the event of a
Participant’s death, the Options shall remain exercisable by the person or
persons to whom a Participant’s rights under the Options pass by will or the
applicable laws of descent and distribution until its expiration, but only to
the extent the Options were vested by such Participant at the time of such
termination due to death.
          (iii) If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer is terminated by the Employer for
Cause, all Options (whether or not vested) shall immediately expire as of the
date of such termination.
          (h) Initial Option Grant. On the date that is thirty days following
the Effective Date, the individuals listed on the schedule approved by the Board
of Directors of Loral Space & Communications Ltd. to be granted Options pursuant
to the Plan upon the Company’s emergence

9



--------------------------------------------------------------------------------



 



from bankruptcy (the “Approved List”) shall automatically be granted Options
with respect to the number of shares listed across from each individuals name on
the Approved List. The Options granted to those individuals identified as Senior
Management on the Approved List shall have such terms and conditions as set
forth in the Option Agreement for Senior Management, attached as Exhibit A
hereto. The Options granted to those individuals identified as Non-Senior
Management on the Approved List shall have such terms and conditions as set
forth in the Option Agreement for Non-Senior Management, attached as Exhibit B
hereto.
     7. Stock Appreciation Rights.
          (a) General. The Committee is authorized to grant SARs to Participants
on the following terms and conditions:
          (i) Right to Payment. A SAR shall confer on the Participant to whom it
is granted a right to receive, upon exercise, or if necessary to conform to the
requirements of 409A, on each vesting date thereof, the value of the excess of
(A) the Fair Market Value of one share of Stock on the date of exercise over
(B) the grant price of the SAR as determined by the Committee.
          (ii) Term. The term of each SAR shall be set by the Committee at the
time of grant; provided, however, that no SAR granted hereunder shall be
exercisable after the expiration of ten (10) years from the date it was granted.
          (iii) Grant Price. The grant price per share of Stock for each SAR
shall be set by the Committee at the time of grant.
          (iv) Other Terms. The Committee shall determine at the date of grant
or thereafter: (A) the time or times at which and the circumstances under which
a SAR may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements); (B) the method of
exercise; (C) the method of settlement; (D) whether cash or Stock will be
payable to the Participant upon exercise of the SAR; (E) the method by or forms
in which Stock will be delivered or deemed to be delivered to Participants; (F)
whether or not a SAR shall be alone, in tandem or in combination with any other
Award; and (G) and any other terms and conditions of any SAR.
          (b) Termination of Employment or Service. Except as may otherwise be
provided by the Committee in the applicable Award agreement:
          (i) If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer terminates for any reason other than
(A) by the Employer for Cause, or (B) by reason of the Participant’s death or
Disability, (1) all vesting with respect to the SARs shall cease, (2) any
unvested SARs shall expire as of the date of such termination, and (3) any
vested SAR shall remain exercisable until the earlier of the Expiration Date or
the date that is ninety (90) days after the date of such termination.

10



--------------------------------------------------------------------------------



 



          (ii) If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer terminates by reason of such
Participant’s death or Disability, (A) all vesting with respect to the SARs
shall cease, (B) any unvested SARs shall expire as of the date of such
termination, and (C) any vested SARs shall expire on the earlier of the
Expiration Date or the date that is twelve (12) months after the date of such
termination due to death or Disability of the Holder. In the event of a
Participant’s death, the SARs shall remain exercisable by the person or persons
to whom a Participant’s rights under the SARs pass by will or the applicable
laws of descent and distribution until its expiration, but only to the extent
the SARs were vested by such Participant at the time of such termination due to
death.
          (iii) If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer is terminated by the Employer for
Cause, all SARs (whether or not vested) shall immediately expire as of the date
of such termination, and such Participant shall have no further rights with
respect thereto.
     8. Restricted Stock.
          (a) General. Restricted Stock granted hereunder shall be in such form
and shall contain such terms and conditions as the Committee shall deem
appropriate. The terms and conditions of each Restricted Stock grant shall be
evidenced by a Restricted Stock Agreement, which agreements need not be
identical. Subject to the restrictions set forth in Section 8(b), except as
otherwise set forth in the applicable Restricted Stock Agreement, the
Participant shall generally have the rights and privileges of a stockholder as
to such Restricted Stock, including the right to vote such Restricted Stock. The
Committee shall determine whether or not dividends shall accrue on shares of
Restricted Stock. At the discretion of the Committee, cash dividends and stock
dividends, if any, with respect to the Restricted Stock may be either currently
paid to the Participant or withheld by the Company for the Participant’s
account. A Participant’s Restricted Stock Agreement may provide that cash
dividends or stock dividends so withheld shall be subject to forfeiture to the
same degree as the shares of Restricted Stock to which they relate. Except as
otherwise determined by the Committee, no interest will accrue or be paid on the
amount of any cash dividends withheld.
          (b) Restrictions on Transfer. In addition to any other restrictions
set forth in a Participant’s Restricted Stock Agreement, until such time that
the Restricted Stock has vested pursuant to the terms of the Restricted Stock
Agreement, which vesting the Committee may in its sole discretion accelerate at
any time, the Participant shall not be permitted to sell, transfer, pledge, or
otherwise encumber the Restricted Stock. Notwithstanding anything contained
herein to the contrary, the Committee shall have the authority to remove any or
all of the restrictions on the Restricted Stock whenever it may determine that,
by reason of changes in applicable laws or other changes in circumstances
arising after the date of the Restricted Stock Award, such action is
appropriate.
          (c) Certificates. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such

11



--------------------------------------------------------------------------------



 



Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock. Notwithstanding the
foregoing, the Committee may determine, in its sole discretion, that the
Restricted Stock shall be held in book entry form rather than delivered to the
Participant pending the release of the applicable restrictions.
          (d) Termination of Employment or Service. Except as may otherwise be
provided by the Committee in the Restricted Stock Agreement, if, prior to the
time that the Restricted Stock has vested, a Participant’s employment or
service, as applicable, terminates for any reason, (i) all vesting with respect
to the Restricted Stock shall cease, and (ii) at any time following such
termination, and upon written notice to the Participant, the Company shall have
the right to repurchase from the Participant any unvested shares of Restricted
Stock at a purchase price equal to the original purchase price paid for the
Restricted Stock, or if the original purchase price is $0, such unvested shares
of Restricted Stock shall be forfeited by the Participant for no consideration.
          9. Restricted Stock Units
          (a) General. Restricted Stock Units granted hereunder shall be in such
form and shall contain such terms and conditions as the Committee shall deem
appropriate. The terms and conditions of each Restricted Stock Unit grant shall
be evidenced by a Restricted Stock Unit Agreement. No shares of Stock shall be
issued at the time a Restricted Stock Unit grant is made, and the Company will
not be required to set aside a fund for the payment of any such Award; provided,
however, that for purposes of Section 4(a) hereof, a share of Stock shall be
deemed awarded at the time of grant. The Committee shall determine whether or
not dividends shall accrue on Restricted Stock Units. If the Committee so
determines, recipients of Restricted Stock Units shall be entitled to an amount
equal to the cash dividends paid by the Company upon one share of Stock for each
Restricted Stock Unit then credited to such recipient’s account (“Dividend
Equivalents”). The Committee shall, in its sole discretion, determine whether to
credit to the account of, or to currently pay to, such Participant the Dividend
Equivalents. A Participant’s Restricted Stock Unit Agreement may provide that
Dividends Equivalents shall be subject to forfeiture to the same degree as the
shares of Restricted Stock Units to which they relate. Except as otherwise
determined by the Committee, no interest will accrue or be paid on Dividend
Equivalents credited to a recipient’s account.
          (b) Conditions of Grant. Restricted Stock Units awarded to any
Eligible Person shall be subject to (i) forfeiture until the expiration of the
restricted period, to the extent provided in the Restricted Stock Unit
Agreement, and to the extent such Awards are forfeited, all rights of the
recipient to such Awards shall terminate without further obligation on the part
of the Company, and (ii) such other terms and conditions as may be set forth in
the applicable Award agreement. Notwithstanding anything contained herein to the
contrary, the Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock Units whenever it may determine that, by
reason of changes in applicable laws or other changes in circumstances arising
after the date of the Restricted Stock Unit Award, such action is appropriate.
          (c) Settlement of Restricted Stock Units. Upon a date or dates on or
following the expiration of the restricted period as shall be determined by the
Committee and set

12



--------------------------------------------------------------------------------



 



forth in a Participant’s Restricted Stock Unit Agreement (the “Settlement
Date(s)”), unless earlier forfeited, the Company shall settle the Restricted
Stock Unit by delivering (i) a number of shares of Stock equal to the number of
Restricted Stock Units then vested and not otherwise forfeited, and (ii) if
applicable, a number of shares of Stock having a value equal to any unpaid
Dividend Equivalents accrued with respect to the Restricted Stock Units. The
Company may, in the Committee’s sole discretion, settle a Restricted Stock Unit
Award in (A) cash, (B) in the delivery of shares of Stock or other property,
(C) partially in cash and partially in the delivery of shares of Stock and/or
other property, or (D) partially in the delivery of shares of Stock and
partially in the delivery of other property. A settlement in cash or other
property shall be based on the value of the shares of Stock otherwise to be
delivered on the Settlement Date.
          (d) Creditor’s Rights. A holder of Restricted Stock Units shall have
no rights other than those of a general creditor of the Company. Restricted
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Restricted Stock Unit
Agreement.
          (e) Termination of Employment or Service. Except as may otherwise be
provided in by the Committee in the Restricted Stock Unit Agreement, if, prior
to the time that the Restricted Stock Unit has vested, a Participant’s
employment or service, as applicable, terminates for any reason, all Restricted
Stock Units that have not vested on or prior the date of such termination shall
be forfeited, and vested Restricted Stock Units shall be settled as soon as
practicable following the date of such termination; provided, however, if such
Participant’s employment or service, as applicable, was terminated by the
Employer for Cause, all Restricted Stock Units, whether or not then vested,
shall be forfeited, and such Participant shall have no further rights with
respect thereto.
     10. Bonus Stock and Awards in Lieu of Obligations.
     The Committee is authorized to grant Stock as a bonus, or to grant Stock or
other Awards in lieu of obligations of the Company or a subsidiary of the
Company under the Plan or under other plans or compensatory arrangements,
subject to such terms and conditions as shall be determined by the Committee.
     11. Other Stock-Based Awards.
     The Committee is authorized, subject to limitations under applicable law,
to grant to Participants such other Awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Stock, as deemed by the Committee to be consistent with the purposes
of the Plan.
     12. Adjustment for Recapitalization, Merger, etc.
          (a) Capitalization Adjustments. In the event of any change in the
outstanding Stock or in the capital structure of the Company by reason of stock
dividends or extraordinary dividends payable in cash or any other form of
consideration, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization or any change in applicable laws or any
change in circumstances which results in or would result in any substantial
dilution or enlargement of the

13



--------------------------------------------------------------------------------



 



rights granted to, or available for, Participants in the Plan, the Committee
shall make such substitution or adjustment, if any, as is equitable and
proportional (as determined by the Committee in good faith), as to (i) the
number and/or kind of Stock or other securities issued or reserved for issuance
(including the maximum number and/or kind of Stock or other securities with
respect to which one person may be granted Options or SARs in any given year)
pursuant to the Plan or any outstanding Award, and/or (ii) the exercise price of
any Option or SAR. Absent manifest error, any adjustment shall be conclusively
determined by the Committee; provided, in each case, the fair value of the Award
immediately following any such adjustment shall be equal to the fair value of
the Award immediately prior to such adjustment.
          (b) Fractional Shares. Any such adjustment may provide for the
elimination of any fractional share which might otherwise become subject to an
Award.
          13. Change in Control
          (a) Change in Control of the Company. In the event of a Change in
Control all outstanding Awards shall become immediately vested and exercisable,
the restrictions thereon shall lapse and all such Awards shall become
immediately payable or subject to settlement. In the event of a Change in
Control, it will not be a violation of Section 19 hereunder for the Committee to
cancel any or all outstanding Awards in exchange for a cash payment to each
Award holder having a value equal to the value of each such Award at the time of
such Change in Control. Furthermore, it will not be a violation of Section 19
hereunder for the Committee to cancel, without any such payment, any or all
outstanding Awards having no value at the time of such Change in Control.
          (b) New Skynet or New SS/L Sale Event/Subsidiary Employees. In the
event of a New Skynet Sale Event, all outstanding Awards held by employees or
service providers of New Skynet shall become immediately vested and exercisable,
the restrictions thereon shall lapse and all such Awards shall become
immediately payable or subject to settlement. In the event of a New SS/L Sale
Event, all outstanding Awards held by employees or service providers of New SS/L
shall become immediately vested and exercisable, the restrictions thereon shall
lapse and all such Awards shall become immediately payable or subject to
settlement. Moreover, notwithstanding any limits on the exercisability of any
Option following a Participant’s termination of employment with New Skynet or
New SS/L, as applicable, as set forth in any Option Agreement, Options held by
employees or service providers of New Skynet or New SS/L, as applicable, shall
remain exercisable for the shorter of (i) one year following the New Skynet Sale
Event or New SS/L Sale Event, as applicable or (ii) the remaining term of the
Option as set forth in the Option Agreement.
          (c) New Skynet or New SS/L Sale Event/Corporate Headquarters
Employees. In the event of a New Skynet Sale Event or a New SS/L Sale Event,
(i) 50% of all outstanding unvested Awards held by employees of the Company
assigned to the Company’s corporate headquarters shall become immediately vested
and exercisable, the restrictions thereon shall lapse and all such Awards shall
become immediately payable or subject to settlement if the New Skynet Sale Event
or a New SS/L Sale Event occurs on or prior to the first anniversary of the
Effective Date, or (ii) one-third of all outstanding unvested Awards held by
employees of the Company assigned to the Company’s corporate headquarters shall
become immediately vested

14



--------------------------------------------------------------------------------



 



and exercisable, the restrictions thereon shall lapse and all such Awards shall
become immediately payable or subject to settlement if the New Skynet Sale Event
or a New SS/L Sale Event occurs after the first anniversary but on or prior to
the second anniversary of the Effective Date.
          (d) Change in Control under Section 409A. Notwithstanding anything
herein to the contrary, to the extent that any Award hereunder, either in whole
or in part, is deemed to provide for the deferral of compensation within the
meaning of Section 409A, there shall be no distribution of any such deferred
compensation on account of a Change in Control, a New Skynet Sale Event or a New
SS/L Sale Event unless such event also constitutes a “Change in Control Event”
within the meaning of Section 409A or such distribution is otherwise allowable
under Section 409A.
          14. Use of Proceeds.
     The proceeds received from the sale of Stock pursuant to the Plan shall be
used for general corporate purposes.
          15. Rights and Privileges as a Stockholder.
     Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of stock ownership in respect of shares of
Stock which are subject to Awards hereunder until such shares have been issued
to that person.
          16. Employment or Service Rights.
     No individual shall have any claim or right to be granted an Award under
the Plan or, having been selected for the grant of an Award, to be selected for
a grant of any other Award. Neither the Plan nor any action taken hereunder
shall be construed as giving any individual any right to be retained in the
employ or service of the Company or an Affiliate.
          17. Compliance With Laws.
     The obligation of the Company to make payment of Awards in Stock or
otherwise shall be subject to all applicable laws, rules, and regulations, and
to such approvals by governmental agencies as may be required. Notwithstanding
any terms or conditions of any Award to the contrary, the Company shall be under
no obligation to offer to sell or to sell and shall be prohibited from offering
to sell or selling any shares of Stock pursuant to an Award unless such shares
have been properly registered for sale pursuant to the Securities Act with the
Securities and Exchange Commission or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale or resale under the
Securities Act any of the shares of Stock to be offered or sold under the Plan
or any shares of Stock issued upon exercise or settlement of Awards. If the
shares of Stock offered for sale or sold under the Plan are offered or sold
pursuant to an exemption from registration under the Securities Act, the Company
may restrict the transfer of such shares and may legend

15



--------------------------------------------------------------------------------



 



the Stock certificates representing such shares in such manner as it deems
advisable to ensure the availability of any such exemption.
          18. Withholding Obligations.
     As a condition to the exercise or vesting, as applicable, of any Award, the
Committee may require that a Participant satisfy, through deduction or
withholding from any payment of any kind otherwise due to the Participant, or
through such other arrangements as are satisfactory to the Committee, the
minimum amount of all Federal, state and local income and other taxes of any
kind required to be withheld in connection with such vesting or exercise. The
Committee, in its discretion, may permit shares of Stock to be used to satisfy
tax withholding requirements and such shares shall be valued at their Fair
Market Value as of the settlement date of the Award.
          19. Amendment of the Plan or Awards.
          (a) Amendment of Plan. The Board at any time, and from time to time,
may amend the Plan; provided, however, that without further stockholder approval
the Board shall not make any amendment to the Plan which would increase the
maximum number of shares of Stock which may be issued pursuant to Awards under
the Plan, except as contemplated by Section 12 hereof, or, which would otherwise
violate the shareholder approval requirements of the national securities
exchange on which the Stock is listed or Nasdaq, as applicable.
          (b) No Impairment of Rights. Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
the Participant consents in writing.
          (c) Amendment of Stock Awards. The Committee, at any time, and from
time to time, may amend the terms of any one or more Awards; provided, however,
that the rights under any Award shall not be impaired by any such amendment
unless the Participant consents in writing.
          20. Termination or Suspension of the Plan.
     The Plan shall terminate on the day before the tenth (10th) anniversary of
the date the Plan is adopted by the Board and no Awards may be granted under the
Plan after it is terminated; provided, however, that the Plan shall continue to
be administered with respect to outstanding Awards until all such Awards have
been fully exercised or otherwise expire by their terms.
          21. Effective Date of the Plan.
     The Plan shall become effective as of the effective date of the Plan of
Reorganization.
          22. Miscellaneous.
          (a) Awards to Participants Outside of the United States. The Committee
may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws,

16



--------------------------------------------------------------------------------



 



regulations and customs of the country in which the Participant is then resident
or primarily employed, or so that the value and other benefits of the Award to
the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such Award to a Participant who is resident
or primarily employed in the United States. An Award may be modified under this
Section 22(a) in a manner that is inconsistent with the express terms of the
Plan, so long as such modifications will not contravene any applicable law or
regulation or result in actual liability under Section 16(b) of the Exchange Act
for the Participant whose Award is modified.
          (b) No Liability of Committee Members. No member of the Committee
shall be personally liable by reason of any contract or other instrument
executed by such member or on his behalf in his capacity as a member of the
Committee nor for any mistake of judgment made in good faith, and the Company
shall indemnify and hold harmless each member of the Committee and each other
employee, officer or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or willful bad faith; provided, however, that approval of the Board
shall be required for the payment of any amount in settlement of a claim against
any such person. The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Certificate of Incorporation or By-Laws, as a matter of law,
or otherwise, or any power that the Company may have to indemnify them or hold
them harmless.
          (c) Payments Following Accidents or Illness. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.
          (d) Designation and Change of Beneficiary. Each Participant may file
with the Company a written designation of one or more persons as the beneficiary
who shall be entitled to receive the rights or amounts payable with respect to
an Award due under the Plan upon his death. A Participant may, from time to
time, revoke or change his beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Committee. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Participant’s death, and in no event shall
it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by the Participant, the beneficiary shall be deemed to be
his or her spouse or, if the Participant is unmarried at the time of death, his
or her estate. Any beneficiary of the Participant receiving an Award hereunder
shall remain subject to the terms of the Plan and the applicable Award
agreement.

17



--------------------------------------------------------------------------------



 



          (e) Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware without reference to
the principles of conflicts of laws thereof.
          (f) Funding. No provision of the Plan shall require the Company, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.
          (g) Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in relying, acting or failing to act, and
shall not be liable for having so relied, acted or failed to act in good faith,
upon any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any person or persons other than himself.
          (h) Titles and Headings. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings shall
control.
          (i) Section 409A Compliance. Awards issued hereunder are generally
intended to be exempt from Section 409A. To the extent that any payments or
benefits provided hereunder are considered nonqualified deferred compensation
subject to Section 409A, the Company intends for the provisions of this Plan and
the Award agreements issued hereunder providing for such payments and benefits
to comply with Section 409A as to form and operation. To the extent that there
are any ambiguities in this Plan document or any Award agreement issued
hereunder, they shall be interpreted and administered consistent with such
intent. Notwithstanding the immediately prior sentence, (i) if any term or
provision of this Plan or any Award agreement issued hereunder relating to any
payments or benefits considered to be nonqualified deferred compensation is
found to be noncompliant with Section 409A or to cause such nonqualified
deferred compensation to be noncompliant with Section 409A or (ii) any term or
provision of this Plan or any Award agreement issued hereunder relating to
Awards that are intended to be exempt from Section 409A is found to cause the
Award to be subject to and not to be exempt from Section 409A, in each case, in
any jurisdiction, such provision shall be struck as void ab initio, and a
compliant or exempt term or provision, as applicable, shall be deemed
substituted for such noncompliant or nonexempt term or provision, as applicable,
that preserves, to the maximum lawful extent, the intent of the Company, and any
court or arbitrator so holding shall have authority and shall be instructed to
substitute such compliant or exempt term or provision; provided, however, that
if any such noncompliance or nonexemption, as applicable, is due to a deficiency
of one or more terms or provisions, such appropriate terms or provisions shall
be deemed to be added to cure such noncompliance or nonexemption, as applicable,
that preserves, to the maximum lawful extent, the intent of the Company, and any
such court or arbitrator shall have authority and shall be instructed to
supplement the Plan and/or Award

18



--------------------------------------------------------------------------------



 



agreement with such compliant or exempt terms or provisions, as applicable. The
Company reserves the right to amend this Plan and Awards granted hereunder to
cause the Plan and/or such Awards to comply with or be exempt from Section 409A.
Notwithstanding anything herein to the contrary, the Company does not hereby
guarantee or represent that this Plan and the Awards issued hereunder will be
either exempt from or compliant with Section 409A, or that the Plan or Awards
will not subject the recipients of such Awards to the taxes, penalties and
interest imposed under Section 409A for failure to comply therewith, and none of
the Company, any Affiliate, the Committee nor any employee, officer, or director
of the Company or any Affiliate shall be liable to any Award recipient or any
other person or entity for any taxes, penalties or interest thereon imposed on
or incurred by any Award recipient or any other person due to the Plan’s or any
Award’s failure to comply with Section 409A as to either form or operation.
Notwithstanding anything herein to the contrary, in the event that any one or
more payments hereunder, which are considered to be nonqualified deferred
compensation subject to Section 409A, are to be made to an individual on account
of the individual’s separation from service with Loral or an Affiliate, and at
the time of such payment such individual is a “specified employee” as defined in
Treasury Regulation § 1.409A-1(i), such payment(s) shall be delayed for such
period of time as may be necessary as required pursuant to Treasury Regulation §
1.409A-1(c)(3)(v), and on the earliest date on which such payment(s) may be made
following such delay without violating the requirements Treasury Regulation §
1.409A-1(c)(3)(v), all such delayed payments shall be paid to the individual in
a lump sum on such date.

19